 In the Matter Of STANOLIND OIL AND GAS COMPANYandOIL WORKERSINTERNATIONAL UNION, C. I. O.Cases Nos. 16-R-967 and 16-R-976 respectively.Decided September20, 1944Mueller and Mueller,byMr. Karl H. Mueller,of Fort Worth, Tex.,andMr. C. R. Hrdlicka,of Tulsa, Okla., for the Company.Mr. Lindsay P. Walden,of Fort Worth, Tex., for the CIO.Mr. If. L. Norman,of Pampa, Tex., for the Independent.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by Oil 'Workers International Union,C. I. 0., herein called the CIO, alleging that questions affecting com-merce had arisen concerning the representation of employees of Stan-olind Oil and Gas Company, Fort Worth, Texas, herein called theCompany, the National Labor Relations Board consolidated the casesand provided for an appropriate hearing upon due notice before JohnA. Weiss, Trial Examiner. Said hearing was held at Odessa, Texas,on August 7 and 8, 1944.The Company, the CIO, and Stanolind Em-ployees Bargaining Agency, herein called the Independent, appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.The Company's request for oral argument is hereby denied.Upon the entire record in the case, the Board makes the following :FINDING OF FACT1.THE BUSINESS OF THE COMPANYStanolind Oil and Gas Company, a subsidiary of Standard Oil Com-pany of Indiana, is a Delaware corporation having its principal officein Tulsa, Oklahoma. It is engaged in the production of gas and oil58 N. L. R. B., No. 76.412 STANOLIND OIL AND GAS COMPANY413in numerous States of the United States.This proceeding is con-cerned with the North Texas-New Mexico Division of the Company,herein called the Division.In the State of Texas the Company pro-duces approximately 50,000 barrels of crude oil daily, of which 75percent is shipped to places outside the State of Texas.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDOilWorkers International Union, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.Stanolind Employees Bargaining Agency, unaffiliated, is a labororganization admitting to membership employees of the Company.III.THE ALLEGED QUESTIONS OF REPRESENTATIONS; THE ALLEGEDAPPROPRIATE UNITSIn Case No. 16-R-967, the CIO seeks a unit of all production andmaintenance employees in the North Cowden area, excluding clerksand supervisory personnel. In Case No. 16-R-976, the CIO seeks aseparate unit of all production and maintenance employees in theHendrick area including clerks, but excluding supervisory personnel.The Company and the Independent contend (1) that the contractnow in effect between the Company and the Independent is a barto this proceeding, and (2) that the units sought by the CIO areinappropriate.Ori January 31, 1938, the Company and the Independent executedan agreement recognizing the Independent as the bargaining repre-sentative for all production and maintenance employees includingclerks in the Division.The contract prescribed a procedure to be fol-lowed in dealing with matters relating to collective bargaining be-tween the parties but contained no substantive provisions respectingwages, hours, working conditions or seniority.The contract was torun for 2 years and from year to year thereafter unless either partyserved written notice of termination at least 60 days prior to any anni-versary date.No notice of termination has been served by eitherparty to the contract.The Company claims that the present petitionsare premature since the anniversary date of the contract is January31, 1945.A contract of the type here presented, i. e., without sub-stantive provisions respecting wages, hours and working conditions,the vital elements of any collective bargaining contract, does notachieve stability in labor relations and, accordingly, is inoperative asa bar to a representation proceeding.1Matter of Standard Oil Company of Indiana (South Bend Division),56 N. L.R B. 1101 ;Matter of Corn Products Refining Company,52 N. L R.B. 1324. 414DECISIONS OF NATIONAL LABOR RELATIONS, BOARDThe, Division is divided into 10 areas, all of which are under thegeneral supervision of the Division Superintendent.Area lines areflexible; they are changed from time to time for convenience in super-vision.At the present time, the Company contemplates changingthe lines of the North Cowden area. Throughout the Division, wages,hours, working conditions, and grievance procedure are the same.Workers are interchangeable within the Division and transfers ofemployees from one area to another are frequent.All personnel rec-ords are kept at Division headquarters and responsibility for indus-trial relations throughout the Division rests with the Division Super-intendent. 'Pay rolls are made up in the area offices and are thensent to Division headquarters where checks are made out and thenmailed back to the areas for distribution to the workers.As pre-viously stated, the CIO is seeking to establish separate bargainingunits in 2 of the 10 geographic areas into which the Division is divided.In view of the tentative character of the area lines, the frequent inter-change of employees, and the uniformity of working conditions andpolicies throughout the Division, we are of the opinion, and find, thatthe units sought by the CIO are inappropriate for the purposes ofcollective bargaining, and we shall dismiss the petition filed herein.2Since the bargaining units sought to be established by the petitionare inappropriate, we find that no question has arisen concerning therepresentation of employees of the Company, within the meaningof Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the Board hereby orders that the petition for investigationand certification of representatives of employees of Stanolind Oil andGas Company, Forth Worth, Texas, filed by Oil Workers InternationalUnion, affiliated with the Congress of Industrial Organizations, be,and it hereby is, dismissed.2Cf.Matter of Cnclf Oil Corporation,52 N L R B 880,wherein the Board in findingappropriate a unit confined totwo pools within an administrativedivision,pointedout thatthe employees in the unit sought constituted a fairly stable and homogeneous group, andthat the petitioning union wasthe onlylabor organization seeking or prepare(]to bargainfor any of the division employees,neither ofwhich factorsis present in the instant case.The Board further emphasizedthat it did not imply thereby thatit would find appropriatein all circumstances a unit confined to singlepoolsor other portions of administrativedivisions of the Company,but would consider each case on itsmerits.